 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10        ROBERT DUKOWITZ,
                                                             CASE NO. 3:18-CV-05904-RBL-
11                                 Plaintiff,                JRC
12                  v.                                       ORDER DIRECTING
                                                             SUPPLEMENTAL BRIEFING
13        KAWYNE A. LUND, et al.,

14                                 Defendants.

15          Before the Court is defendants’ motion to dismiss. Dkt. 17. After a review of the relevant

16 record, the Court is not yet persuaded whether defendants’ motion to dismiss should be granted

17 or denied and whether some or all the claims in plaintiff’s complaint are barred under Heck v.

18 Humphrey, 512 U.S. 477, 487 (1994), as they may necessarily imply that plaintiff’s conviction,

19 sentence, or length of incarceration is invalid. Accordingly, the Court orders supplemental

20 briefing with respect to plaintiff’s claims.

21

22

23

24


     -1
 1                                             BACKGROUND

 2          Plaintiff is an inmate currently in the custody of the Washington State DOC and is

 3 housed at the Washington Corrections Center (“WCC”). See Dkt. Plaintiff alleges that he was

 4 convicted of attempted murder, but the DOC erroneously “labeled [him as] a murderer, since

 5 1996.” Dkt. 12 at 3. As a result, plaintiff contends that there was an error in calculating his

 6 sentence because his conviction for attempted murder requires a 25% reduction in prison time

 7 from a murder conviction. Id. Plaintiff also alleges that he was placed in a close-custody facility

 8 for a minimum of four years. Id. Plaintiff contends that while in close-custody he was bullied by

 9 another prisoner, physically assaulted, and “forced to break rules under threat of physical

10 violence.” Id. Plaintiff alleges that he did not report these actions because he was too afraid of

11 being labeled a “rat” and targeted for 20 years. Id. Plaintiff contends that his “CCP” was revoked

12 because of the error. Id. It is not entirely clear from the complaint, but it appears that plaintiff is

13 referring to revocation of his community custody placement. See id. Plaintiff alleges that the mis-

14 classification has stopped him from getting fair treatment in plea negotiations. Id.

15          Plaintiff alleges that he has attempted to correct the mis-classification and sentence

16 computation error over the past 25 years. Id. Plaintiff alleges that his most recent attempt to

17 correct the error occurred in a conference call with the records department and defendant Greene.

18 Id. Plaintiff contends that he informed the records department of the error and that defendant

19 Greene hung up the call and told plaintiff he could not tell the records department how to do their

20 job. Id. Plaintiff seeks punitive damages and for the Court to order all parties to correct the

21 computer records. Id. at 4.

22

23

24

     ORDER DIRECTING SUPPLEMENTAL
     BRIEFING - 2
 1                                        PROCEDURAL HISTORY

 2          Plaintiff filed this case on November 5, 2018. Dkt. 1. Plaintiff initially filed his complaint

 3 in November 2018. Dkt. 1, 5. On December 28, 2018, the Court screened plaintiff’s initial

 4 complaint and found it deficient. Dkt. 6. The Court ordered plaintiff to correct the deficiencies by

 5 February 1, 2019. Id. The Court declined to rule on plaintiff’s motion for leave to proceed in

 6 forma pauperis until after an amended complaint was filed. Dkt. 6. The Court found that

 7 plaintiff’s claims may necessarily imply the invalidity of his underlying sentence or conviction,

 8 and thus, were barred by Heck, 512 U.S. at 487. Dkt. 6 at 3-4.

 9          Plaintiff filed the amended complaint on January 24, 2019. Dkt. 7. On February 25, 2019,

10 the Court again ordered plaintiff to correct the deficiencies in an amended complaint by March

11 25, 2019. Dkt. 8. The Court noted that plaintiff may not be challenging his underlying conviction

12 or the process by which the DOC allegedly mis-classified his conviction, but rather, that plaintiff

13 was complaining of his treatment in prison because of the mis-classification. Dkt. 8 at 1-2. The

14 Court concluded that plaintiff may be able to demonstrate that some or all his claims were not

15 barred under Heck, but did not decide the issue, assuming that once defendants were served, this

16 issue could be fully vetted. See id.

17          Plaintiff filed the amended complaint (hereinafter “complaint”) on March 20, 2019. Dkt.

18 9. Plaintiff was granted in forma pauperis status on April 18, 2016. Dkt. 11. Plaintiff’s complaint

19 was served on defendants on the same day. Dkt. 12.

20          On May 3, 2019, defendants filed the motion to dismiss, arguing that plaintiff has failed

21 to plausibly allege a claim under 42 U.S.C. § 1983, DOC and “DOC Records” are immune from

22 this lawsuit and are not persons under § 1983, and plaintiff failed to establish personal

23 participation of defendants White and Greene. Dkt. 17. Defendants also argue the complaint

24

     ORDER DIRECTING SUPPLEMENTAL
     BRIEFING - 3
 1 deprives defendants from reviewing the defense of qualified immunity because plaintiff does not

 2 sufficiently identify a legal claim with which to review qualified immunity. Dkt. 17 at 3-4.

 3 Defendants did not address whether some or all of plaintiff’s claims were barred under Heck. See

 4 Dkt. 17. Plaintiff did not file a response to defendants’ motion. See Dkt.

 5                                            DISCUSSION

 6          The Ninth Circuit and Supreme Court precedent allow the Court to sua sponte order

 7   supplemental briefing. See Warren v. C.I.R., 282 F.3d 1119, 1120 (9th Cir. 2002); United

 8   States Nat'l Bank v. Independent Ins. Agents of America, Inc., 508 U.S. 439, 445-48 (1993). In

 9   Warren, the Ninth Circuit explained:

10          When judges ask for supplemental briefing on an issue, it does not mean, as the
            dissent mistakenly asserts, that they have decided to reach a particular result. The
11          purpose of requesting briefing in this case is to obtain more information in order to
            make a more informed and reasoned decision about whether to address an issue
12          and, if so, how the issue should be resolved. Information, speech, and truth do not
            hurt; they only shed light. That is a fundamental tenet not only of our judicial
13          system but of our democracy.

14 Warren, 282 F.3d at 1120 (Judge Reinhardt, concurring).

15          The Court is not yet persuaded on the record before it that defendants’ motion to dismiss

16 should be granted or denied. To date, the Court has not made an explicit ruling on whether some

17 or all the claims in plaintiff’s complaint are barred under the Heck doctrine. See Dkts. 6, 8; Heck,

18 512 U.S. at 480-82. Under Heck, a plaintiff may only recover under § 1983 for an allegedly

19 unconstitutional conviction if he can prove that the conviction has been reversed on direct appeal,

20 expunged by executive order, declared invalid by a state tribunal authorized to make such a

21 determination, or called into question by a federal court’s issuance of a writ of habeas corpus.

22 See id. However, the Supreme Court has clarified that Heck does not bar a § 1983 claim that

23 “threatens no consequence for [an inmate's] conviction or the duration of [his or her sentence.]”

24

     ORDER DIRECTING SUPPLEMENTAL
     BRIEFING - 4
 1 Muhammad v. Close, 540 U.S. 749, 751 (2004). “Habeas jurisdiction is absent, and a [civil

 2 rights] action proper, where a successful challenge to a prison condition will not necessarily

 3 shorten the prisoner's sentence[.]” Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003).

 4          Before issuing a recommendation on defendants’ motion to dismiss, the Court finds that

 5 supplemental briefing is necessary to clarify and address whether some or all of plaintiff’s claims

 6 are barred under Heck and its progeny. If some or all of plaintiff’s claims are the proper subject

 7 of a § 1983 action, defendants should also address plaintiff’s claims that his constitutional rights

 8 were violated with respect to the conditions of his confinement, including his challenges related

 9 to his classification, due process, physical assault, bullying, and threats of violence. See Dkt. 12.

10          Defendants are directed to file a supplemental brief limited to 10 pages regarding these

11 issues by June 24, 2019. Plaintiff may file a brief in response to defendants’ supplemental brief.

12 Plaintiff's response brief shall be filed on or before July 8, 2019 and shall also be limited to 10

13 pages. Defendants may file a reply brief on or before July 15, 2019.

14          The Clerk is directed to re-note defendants’ motion to dismiss (Dkt. 17) for July 15, 2019

15          Dated this 12th day of June, 2019.

16

17

18

19
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
20

21

22

23

24

     ORDER DIRECTING SUPPLEMENTAL
     BRIEFING - 5
